        Case 2:20-cv-00339-CJB Document 10 Filed 05/14/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

JUNIUS SEYMORE VERRET, JR.                                CIVIL ACTION

VERSUS                                                    NUMBER: 20-339

MICHAEL TUCKER,                                           SECTION: “J”(5)
CUT RATE BAIL BONDS

                                      ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the failure of Plaintiff to file

any objections to the Magistrate Judge’s Report and Recommendation, hereby

approves the Magistrate Judge’s Report and Recommendation and adopts it as its

opinion herein.

      Accordingly,

      IT IS ORDERED that Plaintiff’s claims are dismissed with prejudice

pursuant to 28 U.S.C. §1915(e)(2)(B)(i) and (ii).

      New Orleans, Louisiana, this 13th day of May, 2020.




                                                   CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE
